internal_revenue_service number release date index number 1400i ----------------------------- ------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-141842-07 date date request for private_letter_ruling regarding commercial_revitalization_deduction legend taxpayer ----------------------------- --------------------------- city --------------------------------- company ---------------------------------- company ---------------------------- company ----------------------------------- agency ---------------------------------------------------- state ------------------------ agency official ----------------------------------------------------------------------- a ----------------------- b -------------------------------------------------------------- c --------------------------- dollar_figured --------------- e ----------------------- f ----------------------- g -------------------------- h --------------------------- sb_se official ---------------------------------------------------------------------- dear --------------- submitted on behalf of taxpayer relating to the proper date for placing property in service under the commercial_revitalization_deduction provisions of sec_1400i of the internal_revenue_code and revproc_2003_38 2003_1_cb_1017 this letter responds to a letter request dated a and subsequent correspondence plr-141842-07 facts taxpayer represents that the facts are as follows taxpayer is a real_estate_professional engaged in the acquisition development and leasing of various real_estate properties located in the city taxpayer files form_1040 u s individual_income_tax_return with a taxable_year ending december and uses the cash_method_of_accounting taxpayer’s real_estate activities are conducted through the following single- member limited_liability companies company company and company company is wholly owned by taxpayer and company and company are wholly owned by company company company and company are treated as disregarded entities for federal_income_tax purposes the city is designated a renewal_community under sec_1400e company owns a building located at b building which is within the city on c the agency which is the commercial revitalization agency for the state awarded under sec_1400i and revproc_2003_38 a carryover allocation of commercial revitalization expenditure amounts of dollar_figured for company for the building taxpayer received notice of the carryover allocation of the commercial revitalization expenditure amount of dollar_figured for the building from the agency in correspondence dated e the carryover allocation document which is an incorporated part of that correspondence contained all of the information described in section of revproc_2003_38 including the penalties of perjury certification statement that was signed and dated on f by an authorized official of the agency agency official f is in the calendar_year subsequent to the calendar_year in which the agency awarded the carryover allocation for the building ruling requested taxpayer requests the internal_revenue_service issue the following ruling commercial_revitalization_deduction under sec_1400i of the code law and analysis qualified_revitalization_building that is placed_in_service in a renewal_community using a sec_1400i allows a taxpayer to elect to recover a portion of the cost of a taxpayer has until g to place the building in service in order to elect the plr-141842-07 more accelerated method_of_depreciation than is otherwise allowable under sec_168 of the code sec_1400i provides that a taxpayer may elect either to deduct one-half of any qualified revitalization expenditures chargeable to a capital_account with respect to any qualified_revitalization_building for the taxable_year in which the building is placed_in_service or to amortize all of these expenditures ratably over the 120-month period beginning with the month in which the building is placed_in_service the term qualified_revitalization_building is defined in sec_1400i as meaning any building and its structural_components if a the building is placed_in_service by the taxpayer in a renewal_community and the original_use of the building begins with the taxpayer or b the building is substantially_rehabilitated within the meaning of sec_47 by the taxpayer and is placed_in_service by the taxpayer after the rehabilitation in a renewal_community pursuant to sec_1400i the term qualified revitalization expenditure under sec_1400i the commercial revitalization agency for each state is means any amount properly chargeable to a capital_account for property for which depreciation is allowable under sec_168 without regard to sec_1400i and that is i nonresidential_real_property as defined in sec_168 or ii sec_1250 property as defined in sec_1250 that is functionally related and subordinate to the nonresidential_real_property permitted to allocate up to dollar_figure million of commercial revitalization expenditure amounts with respect to each renewal_community located within the state for each calendar_year after and before pursuant to sec_1400i the aggregate amount that may be treated as qualified revitalization expenditures with respect to any qualified_revitalization_building cannot exceed the lesser_of dollar_figure million or the commercial revitalization expenditure amount allocated to the building under sec_1400i by the commercial revitalization agency for the state in which the building is located if the amount of the allocation exceeds the amount properly chargeable to a capital_account for the qualified_revitalization_building the qualified revitalization expenditures eligible for the commercial_revitalization_deduction election under sec_1400i are limited to the amount properly chargeable to a capital_account for that building a taxpayer may make a commercial_revitalization_deduction election for a qualified_revitalization_building only to the extent that qualified commercial revitalization expenditure amounts are allocated to the building under sec_1400i of commercial revitalization expenditure amounts to a qualified_revitalization_building revproc_2003_38 also provides that a commercial revitalization agency may make a placed-in-service year allocation in accordance with sec_4 of revproc_2003_38 provides the time and manner for states to make allocations section of revproc_2003_38 defines a carryover allocation as an plr-141842-07 revproc_2003_38 or a carryover allocation in accordance with section of revproc_2003_38 allocation that is made by a commercial revitalization agency with respect to a qualified_revitalization_building that is placed_in_service by a taxpayer not later than the close of the second calendar_year following the calendar_year in which the allocation is made provided the taxpayer’s basis in the project of which the building is a part as of the later of the date that is months after the date that the allocation is made or the close of the calendar_year in which the allocation is made is more than percent of the taxpayer’s reasonably expected basis in the project as of the close of the second calendar_year following the calendar_year in which the allocation is made a carryover allocation is made when a carryover allocation document containing the information set forth in section of revproc_2003_38 is completed signed and dated by an authorized official of the commercial revitalization agency because the carryover allocation that contained all of the information described in section of revproc_2003_38 including the penalties of perjury certification statement to the carryover allocation document was signed and dated by an authorized official of the agency on f the carryover allocation of the commercial revitalization expenditure amount of dollar_figured under sec_1400i to taxpayer through company for the building is treated as being made by the agency on f pursuant to section of revproc_2003_38 conclusion set forth above we conclude that order to elect the commercial_revitalization_deduction under sec_1400i for the building provided the building is a qualified_revitalization_building under sec_1400i and taxpayer’s basis through company in the building as of h is more than percent of taxpayer’s reasonably expected basis through company in the building as of g as required by section of revproc_2003_38 based solely on the facts and representations and the relevant law and analysis taxpayer through company has until g to place the building in service in this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on i whether the building is a qualified_revitalization_building ii whether taxpayer’s basis through company in the building as of h is more than percent of taxpayer’s reasonably plr-141842-07 expected basis through company in the building as of g iii the amount of taxpayer’s reasonably expected basis through company in the building as of g or iv what costs of the building constitute qualified revitalization expenditures in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate sb_se official sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
